Citation Nr: 1625621	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-08 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 21, 2007, for the grant of nonservice-connected and special monthly pension benefits, for accrued purposes.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to March 1947.  He died in April 2008.  The appellant is his daughter-in-law.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  

In October 2012, the Board remanded the issue of entitlement to a higher rate of accrued nonservice-connected pension benefits.  In July 2014, the Board split that issue into questions of: (a) entitlement to a higher rate of payment, and (b) entitlement to an earlier effective date.  The Board denied entitlement to a higher rate of pension benefits and remanded the effective date issue.  In the September 2014 and October 2015 supplemental statements of the case, the RO listed the issues as entitlement to earlier effective dates for the grant of nonservice-connected pension benefits and aid and attendance (special monthly pension) benefits and the Board has phrased the issue as stated above.

Following substantial compliance with the remand directives, the case has returned to the Board.  

The Board has reviewed the paper claims folder as well as the Veterans Benefits Management System (VBMS) and Virtual VA folders.


FINDINGS OF FACT

1.  On February 1, 1999, VA received a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was considered as an informal claim for pension benefits.

2.  In April 1999, VA requested that the Veteran submit a formal claim, however, a formal claim was not received within one year of the April 1999 letter.  

3.  In May 2007, VA received another informal claim of entitlement to pension benefits and a formal VA Form 21-526, Veterans Application for Pension, was received in September 2007.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 21, 2007, for the grant of nonservice-connected and special monthly pension benefits, for accrued purposes, are not met.  38 U.S.C.A. §§ 5101, 5110, 5121 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.158, 3.400 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Analysis

On February 1, 1999, VA received a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  A March 1999 deferred rating decision indicates that further information was needed.  Accordingly, on April 5, 1999, VA sent the Veteran a letter stating that they received his examination but there was no VA Form 21-526, Veteran's Application for Pension, of record.  He was asked to submit the enclosed form as soon as possible and was notified that it must be received within one year or benefits could not be paid prior to the date of receipt.  

No further documentation was received until May 21, 2007, when additional information, to include a medical statement for consideration of aid and attendance, was received at the Attorney General's Office in Philadelphia.  The documents were received at the Philadelphia RO on May 24, 2007.  In August 2007, VA requested a formal claim, which was received on September 14, 2007.  

On April [redacted], 2008, the Veteran died.

On April [redacted], 2008 VA, without knowledge of the Veteran's death earlier that month, granted entitlement to nonservice-connected and special monthly pension based on the need for aid and attendance effective September 14, 2007.  As noted, the Veteran had died before this decision was promulgated.  As a matter of law, a Veteran's claim does not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).

Certain survivors have a right to seek payment of accrued benefits owed to a Veteran at the time of the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In September 2008, the appellant filed a claim for accrued benefits.  She reported that she paid expenses related to the Veteran's last illness and as the Veteran left no surviving spouse, child, or parent, she was an appropriate claimant.  38 C.F.R. § 3.1000(a)(5).  

In July 2009, the appellant was awarded accrued benefits in the amount of $900.  While the effective date was listed as September 14, 2007 on the April 2008 code sheet, review of the claims folder shows the appellant was awarded 10 months of benefits from June 1, 2007 (i.e., the first day of the month following the May 2007 claim) through March 2008 (the month prior to the Veteran's death).  In December 2014, the RO amended the code sheet to reflect an effective date of May 24, 2007.  For payment purposes, it makes no difference whether the effective date is May 21, 2007 or May 24, 2007 and the Board will continue to identify the date as May 21, 2007 as listed in its prior remand.  38 C.F.R. § 3.400. 

The appellant contends that she is entitled to an effective date in February 1999.  At the hearing, she testified that she had been taking care of the Veteran since 1998 and her husband put in an application in February 1999.  She did not recall receiving a letter from VA requesting more information, but noted that anything they got from 1999 her husband would have filled out, but he also became sick and passed away in October 1999.  

The effective date of an award of pension based on an original or reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, an award of pension shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158(a).

The Board notes that VA's regulations pertaining to "claims" were recently amended.  These amendments apply to claims filed on or after March 24, 2015.  The current appeal was pending prior to that date and the amended regulations, which are less favorable, are not for application.  

In this case, an informal claim for pension was received on February 1, 1999.  In April 1999, VA asked the Veteran to complete a formal claim and provided him with a VA Form 21-526.  At this time, the Veteran's son was apparently handling his affairs.  The Board acknowledges the appellant's statement that they did not receive the letter asking for a formal claim.  

In reviewing the claims folder, the November 1998 examination report (received on February 1, 1999) identified the Veteran's address as being on [redacted].  The place of examination was identified as being on [redacted].  The Board acknowledges that computer generated correspondence dated in February and April 1999 was returned to sender.  On review, this correspondence was sent to the address on [redacted].  The letter requesting a formal claim, however, was sent to the address on [redacted] as listed on the examination report.  There is no indication the April 1999 letter was returned to sender and the Board finds no evidence that the presumption of regularity has been rebutted.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  As the requested VA Form 21-526 was not received within one year, the claim was never formalized and is considered abandoned.  

Following this, the claims folder does not contain any correspondence or other evidence indicating an intent to file a claim for pension benefits until May 2007.  Accordingly, under the facts of this case there is no legal basis for assigning an earlier effective date.  

The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an effective date prior to May 21, 2007, for the grant of nonservice-connected and special monthly pension benefits, for accrued purposes is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


